
	
		III
		110th CONGRESS
		2d Session
		S. RES. 460
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2008
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize representation by the Senate
		  Legal Counsel in the case of National Association of Manufacturers v. Taylor,
		  et al.
	
	
		Whereas, in the case of National Association of
			 Manufacturers v. Taylor, et al., Case No. 08–CV–208–CKK (D.D.C.), pending in
			 the United States District Court for the District of Columbia, the plaintiff is
			 asserting that the reporting requirements of section 4(b)(3) of the Lobbying
			 Disclosure Act of 1995, 2 U.S.C. 1603(b)(3), as amended by section 207 of the
			 Honest Leadership and Open Government Act of 2007, Pub. L. No. 110–81, 121
			 Stat. 735, 747, are unconstitutional;
		Whereas, the plaintiff has named the Secretary of the
			 Senate, Nancy Erickson, as a defendant in her capacity as the officer of the
			 Senate responsible for the receipt of lobbying disclosure registrations and
			 reports;
		Whereas, pursuant to sections 703(a) and 704(a)(1) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(1), the Senate
			 may direct its counsel to defend officers of the Senate in civil actions
			 relating to their official responsibilities: Now, therefore, be it
		
	
		That the Senate Legal Counsel is
			 authorized to represent the Secretary of the Senate in the case of National
			 Association of Manufacturers v. Taylor, et al.
		
